DETAILED ACTION
Claims 1, 3-7, 9-13 and 15-18 have been presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Attorney Matthew Anderson on 4/22/2021.
	The Examiner has made the following changes to the claims. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim 1
1.	(Currently Amended) A method, executed by at least one processor of a computer, comprising:
receiving a layout design;
identifying pinching-type hotspot candidates and bridging-type hotspot candidates in the layout design based on predetermined criteria;
performing simulation to derive aerial image intensity values for a plurality of sites on each of the pinching-type hotspot candidates and for a plurality of sites on each of the bridging-type hotspot candidates;

storing information of the pinching-type hotspots and the bridging-type hotspots; and
thereafter finalizing the layout design to repair the pinching-type hotspots and the bridging-type hotspots, and manufacturing a circuit according to the finalized layout design using a photolithographic process.
Claim 7 
(Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions for causing one or more processors to perform a method, the method comprising:
receiving a layout design;
identifying pinching-type hotspot candidates and bridging-type hotspot candidates in the layout design based on predetermined criteria;
performing simulation to derive aerial image intensity values for a plurality of sites on each of the pinching-type hotspot candidates and for a plurality of sites on each of the bridging-type hotspot candidates;
determining pinching-type hotspots from the pinching-type hotspot candidates based on one or more machine learning models for pinching-type hotspots and bridging-type hotspots from the bridging-type hotspot candidates based on one or more machine learning models for bridging-type hotspots, the input for the one or more machine learning models for pinching-type hotspots being the aerial image intensity values for the plurality of sites on each of the pinching-type hotspot candidates, the input for the one or more machine learning models for bridging-type hotspots being the aerial image intensity values for the plurality of sites on each of the bridging-type hotspot candidates; 
storing information of the pinching-type hotspots and the bridging-type hotspots; and
finalizing the layout design to repair the pinching-type hotspots and the bridging-type hotspots, wherein a circuit is thereafter manufactured according to the finalized layout design using a photolithographic process.

Claim 13
         (Currently Amended) A system, comprising:
one or more processors, the one or more processors programmed to perform a method, the method comprising:
receiving a layout design;
identifying pinching-type hotspot candidates and bridging-type hotspot candidates in the layout design based on predetermined criteria;
performing simulation to derive aerial image intensity values for a plurality of sites on each of the pinching-type hotspot candidates and for a plurality of sites on each of the bridging-type hotspot candidates;
determining pinching-type hotspots from the pinching-type hotspot candidates based on one or more machine learning models for pinching-type hotspots and bridging-type hotspots from the bridging-type hotspot candidates based on one or more machine learning models for bridging-type hotspots, the input for the one or more machine learning models for pinching-type hotspots being the aerial image intensity values for the plurality of sites on each of the pinching-type hotspot candidates, the input for the one or more machine learning models for bridging-type hotspots being the aerial image intensity values for the plurality of sites on each of the bridging-type hotspot candidates; 
storing information of the pinching-type hotspots and the bridging-type hotspots; and
finalizing the layout design to repair the pinching-type hotspots and the bridging-type hotspots, wherein a circuit is thereafter manufactured according to the finalized layout design using a photolithographic process.


Reasons for Allowance

4.            The following is an examiner’s statement of reasons for allowance: claims 1, 2-7, 9-13 and 15-18 are considered allowable since when reading the claims in light of the specification, none of the 

Claim 1 
determining pinching-type hotspots from the pinching-type hotspot candidates based on one or more machine learning models for pinching-type hotspots and bridging-type hotspots from the bridging-type hotspot candidates based on one or more machine learning models for bridging-type hotspots, the input for the one or more machine learning models for pinching-type hotspots being the aerial image intensity values for the plurality of sites on each of the pinching-type hotspot candidates, the input for the one or more machine learning models for bridging-type hotspots being the aerial image intensity values for the plurality of sites on each of the bridging-type hotspot candidates; 
and
finalizing the layout design to repair the pinching-type hotspots and the bridging-type hotspots, wherein a circuit is thereafter manufactured according to the finalized layout design using a photolithographic process.
	

Hamouda (US 20120054694 Al) teaches receiving a layout design; identifying pinching-type hotspot candidates and bridging-type hotspot candidates in the layout design based on predetermined criteria; performing simulation to derive aerial image intensity values for a plurality of sites on each of the pinching-type hotspot candidates and for a plurality of sites on each of the bridging-type hotspot candidates. (See para 52-53) Chang (US 20160321793 Al)  teaches identifying pinching and bridging type hotspots based on linewidth, performing simulation to derive image intensity values and output the layout design pattern (see pattern). The combination of Hamouda and Chang do not teach the above limitations. 




                                                              Conclusion
5.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160321793 A1 Chang et al.
Discussing a method for detecting a hotspot in a photolithographic image according to aerial image intensity-related indices.
US 20130031522 A1 Robles et al.
Discussing the hotspot detection technique based on machine-learning model. These hotspot detection techniques employ machine learning models constructed using two feature encoding schemes.
US 20160125120 A1 Yu et al.,
Discussing the range-pattern-matching-type DRC-based process hotspot detection that considers edge tolerances and incomplete specification ("don't care") regions in foundry-provided hotspot patterns. 

6.	   Claims 1, 2-7, 9-13 and 15-18 are allowed.

7.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128